In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Stony Point denying the petitioner’s separate applications for property tax exemptions for the years 1994 through 1996 pursuant to Real Property Tax Law § 420-a (1), the Town of Stony Point appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Rockland County (Palella, J.), entered April 21, 1998, as granted the petition.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the petitioner met its burden of demonstrating its entitlement to a tax exemption under Real Property Tax Law § 420-a (1) (a) (see, Matter of New York Botanical Garden v Assessors of Town of Washington, 55 NY2d 328, 334; Matter of Upstate N. Y. Laborers’ Educ. & Training Fund v Oswego Town Assessor’s Off., 224 AD2d 1029). Contrary to the Town’s contention, the fact that the beneficia*848ries of the petitioner’s organization are primarily members of its union or that the petitioner’s organization is not approved by the Department of Education is not dispositive of the issue of whether the petitioner is organized and conducted exclusively for educational purposes (see, Matter of American Mgt. Assns. v Assessor of Town of Madison, 63 AD2d 1102, affd 47 NY2d 841; see also, Matter of Symphony Space v Tishelman, 60 NY2d 33, 37).
The petitioner, which operates an apprenticeship training school for carpenters/j ourneymen with a detailed five-year course of study, is organized and conducted exclusively for educational purposes and the property is used exclusively for those purposes (see, RPTL § 420-a [1] [a]; Matter of Upstate N. Y. Laborers’ Educ. & Training Fund v Oswego Town Assessor’s Off., supra; cf., Matter of Association of Bar v Lewisohn, 34 NY2d 143). Ritter, J. P., Thompson, Joy and H. Miller, JJ., concur.